Lloyd Douglas Enterprises
                                                                    LLC dba River City Care
                                                                        Center & Steve /s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2014

                                     No. 04-14-00221-CV

                                     Comfort ROBERTS,
                                         Appellant

                                               v.

  LLOYD DOUGLAS ENTERPRISES LLC dba River City Care Center & Steve Robinson,
                             Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12260
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
       Appellees have filed a Motion for Sanctions raising several allegations about appellant’s
conduct in this appeal. Appellant is hereby ORDERED to file a written response to appellees’
motion no later than August 21, 2014. If appellant has not filed a written response by August 21,
2014, this court will rule on appellees’ motion.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court